       Case 2:20-cv-00966-NR Document 152-1 Filed 07/22/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,           :
                       Plaintiffs            :            No. 2:20-CV-0966-NR
                                             :
             v.                              :
                                             :            Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as           :
Secretary of the Commonwealth of             :
Pennsylvania, et al.,                        :
                          Defendants         :

            CERTIFICATION FOR PRO HAC VICE ADMISSION

      Pursuant to Local Rule 83.2(B), I, Sarah M. Murray, hereby attest that the

following is true and correct:

      1. I have read, know, and understand the Local Rules of Civil Procedure for

the United States District Court for the Western District of Pennsylvania; and

      2. I am a registered user of the ECF for the United States District Court for

the Western District of Pennsylvania.

Dated: July 22, 2020                         Respectfully Submitted:
                                             /s/ Sarah M. Murray, Esq.
                                             SARAH M. MURRAY, ESQ.
                                             Deputy County Solicitor
                                             Lehigh County Government Center
                                             Department of Law – Room 440
                                             17 S. 7th Street
                                             Allentown, PA 18101
                                             Phone: 610-782-3180
                                             Fax: 610-871-2796
                                             sarahmurray@lehighcounty.org
                                             PA Attorney ID No. 203206


                                    Attachment 1
